Citation Nr: 0918927	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  00-06 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1971 to 
June 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  In that decision, the RO found that new 
and material evidence had not been received to reopen the 
service connection claim for PTSD.  The Board reopened the 
Veteran's service connection claim for PTSD in October 2002.  
In July 2003, the Board remanded the service connection claim 
for PTSD for more development, along with a claim for 
entitlement to disability compensation under the 38 U.S.C.A. 
§ 1151.  

The claim for entitlement to disability compensation under 
the 38 U.S.C.A. § 1151 was granted in an October 2008 RO 
rating decision.  This issue is no longer before the Board.  

The Veteran testified before the RO at a hearing in July 
2000.  The Veteran also testified before the undersigned at a 
videoconference hearing in July 2002.  

Statements in the representative's April 2009 informal 
hearing presentation could be construed as a claim of service 
connection for a psychiatric disability other than PTSD.  
That matter is referred to the agency of original 
jurisdiction for appropriate action.  


FINDING OF FACT

A clear preponderance of the evidence is against a finding 
that the Veteran has PTSD.  




CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist 

In August 2003 and March 2007 letters, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  The AOJ notified the Veteran of 
information and evidence necessary to substantiate his claim 
for service connection.  He was notified of the information 
and evidence that VA would seek to provide and the 
information and evidence that he was expected to provide.  
The March 2007 letter also informed the Veteran of the 
process by which initial disability ratings and effective 
dates are assigned.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Veteran has been able to 
participate effectively in the processing of his claims.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All adequately identified and available 
medical records have been secured.  The Veteran was given a 
VA examination in relation to his PTSD claim in April 2008.  
In a March 2007 response, the Veteran stated he had no other 
information or evidence to submit.  The duties to notify and 
assist have been met.  

II. Legal Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2008).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

In addition to above, service connection for PTSD 
requires:  (1) medical evidence diagnosing this disability in 
accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of 
a link between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2008).  If the diagnosis of a mental 
disorder does not conform to DSM-IV or is not supported by 
the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. § 4.125(a) (2008).  

III. Analysis

The Board finds by a clear preponderance of the evidence that 
the Veteran does not have PTSD in accordance with 38 C.F.R. 
§ 4.125(a).  The requirements for service connection for PTSD 
have not been met because a preponderance of the evidence 
does not show that the Veteran meets the criteria for 
diagnosis of PTSD because he does not have a proper DSM-IV 
diagnosis in accordance with 38 C.F.R. § 4.125(a); a 
requirement under 38 C.F.R. § 3.304(f).  

The Veteran asserts that he suffers from PTSD.  In his May 
2000 formal appeal, he stated that he was diagnosed with PTSD 
at a VA Medical Center in Alexandria by a Dr. G.  This was 
also mentioned at his July 2000 RO hearing.  (RO Transcript, 
p 13.)  At his July 2002 Board hearing and in September and 
November 2005 statements the Veteran detailed many stressors 
he felt precipitated his current mental state.  

Service treatment records do not show signs of a mental 
disability.  

The earliest medical records for the Veteran date to 1981.  A 
May 1981 private medical psychiatric evaluation shows the 
impression was "manic-depressive illness versus 
schizoaffective disorder."  Private medical records from 
1982 show varying diagnoses.  At some point in 1982 (the 
month is not visible), the Veteran was assessed with 
schizoaffective disorder.  In October 1982, the assessment 
was schizoaffective disorder, apparently in remission.  In 
November 1982, the assessment reads: "Schizoaffective versus 
manic/depressive illness.  Most probably bipolar disorder."  

A July 1989 letter from a VA physician states the Veteran had 
been diagnosed with schizoaffective disorder and had been 
admitted to a VA hospital in June 1989.  A VA medical 
examination from August 1989 recorded that the Veteran had 
been hospitalized several times for his mental illness and 
noted that he was manic during the examination.  In the past 
he had been diagnosed as suffering from manic depressive 
illness; the diagnosis in August 1989 was bipolar disorder, 
manic.  

A June 1990 VA mental health progress note stated he had a 
long history of manic bipolar disorder and was currently 
depressed.  A July 1990 VA examination showed a diagnosis of 
severe, mixed bipolar disorder.  February 1991 VA transfer 
and hospital admission notes seemed to give only a history of 
schizophrenia, but a March 1991 VA medical record diagnosed 
the Veteran with Axis I bipolar affective disorder with 
psychotic features.  A month later, the Veteran's diagnoses 
were alcoholism for detoxification and manic depression.  

The predominant diagnoses for the Veteran in VA medical 
records from 1995 and 1996 show manic bipolar disorder.  VA 
medical records from 1999 and 2000 show the same.  

A May 2000 record from the Vet Center show the Veteran 
reported a history of PTSD and bipolar disorder.  Vet Center 
records from May 2000 to June 2003 show a diagnosis of PTSD.  
A March 2001 letter from a licensed counselor at the Vet 
Center states "[The Veteran] reports that he has a long-term 
history of mental illness, with primary diagnoses of Bi-Polar 
Disorder and PTSD."  The letter repeats the Veteran's 
assertion that he was diagnosed with PTSD in 1990 or 1991.  
The counselor concluded that in working with the Veteran she 
had not seen symptoms to document the diagnosis of bipolar 
disorder, but that the Veteran met the DSM IV diagnostic 
criteria for PTSD.  This assessment was explained by a re-
statement of the Veteran's stressors and the Veteran's 
current and past reactions to these stressors.  

In November 2005, both the Veteran's mother and sister 
submitted statements asserting that the Veteran was normal 
before his service.  After service, they claim, he became 
violent, irrational, and "scary."  The Veteran's mother 
stated she presently continues to care for him and feels like 
she has had to raise him all over again.  The Veteran's 
sister stated that after service the Veteran lost his wife, 
home and job; she tried to help him in various ways, but only 
medication seems to make him better.  

The April 2008 VA examination report states that the examiner 
interviewed the Veteran, gave him a mental status examination 
and administered several diagnostic tests; including 
Selective Scales of the Wexler adult Intelligence Scale III 
and the Minnesota Multiphasic Personality Inventory-II.  The 
examiner reviewed the Veteran's electronic records.  In a May 
2008 addendum to the examination report, the examiner stated 
the Veteran's full medical record and C-file were not 
available at the time of the examination, but were reviewed 
and the review did not alter the original results of the 
examination.  

The examiner noted the Veteran's lengthy history of drug and 
alcohol problems, as well as his history of periodic 
hospitalization for mental illness.  The diagnostic testing 
results showed the Veteran had an average range of 
intelligence and "a clear pattern of a bipolar disorder 
scale."  The Veteran was diagnosed with Axis I bipolar 
disorder with psychosis.  Also, the Veteran was diagnosed 
with polysubstance dependency (which the Veteran reported to 
be in remission).  

In giving his opinion, the examiner emphasized that the 
Veteran clearly did not fit the criteria for a diagnosis of 
PTSD either in terms of functional impairment or stressors.  
The examiner related functional impairment to bipolar 
disorder and noted the Veteran's past hospitalizations and 
arrests.  "It is this examiner's opinion, therefore, that 
this individual does have a potential for extremely severe 
impairment, although he superficially presents as adaptive on 
many occasions."  

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008).  

The Board finds that a clear preponderance of the competent 
evidence of record supports the conclusion that the Veteran 
does not have PTSD.  The April 2008 VA examination is the 
most probative and competent medical evidence of record 
because it shows the examiner was able to review the entire 
claims file, observe the Veteran's behavior, listen to the 
Veteran's reported social history, and assess his 
psychometric testing.  The report provided a full explanation 
for the examiner's conclusion that the Veteran's proper 
diagnosis is bipolar disorder.  The examiner's diagnosis was 
partially based on recent VA medical records, all which 
provide a diagnosis of bipolar disorder.  As required by 
Nieves- Rodriguez, 22 Vet. App. at 304, the VA examination 
report is factually accurate and fully articulate on the 
issue of service connection for PTSD.  

Although the Veteran has stated that he was diagnosed with 
PTSD by a VA doctor, this diagnosis was not shown in VA 
records.  In contrast to the VA examiner, the counselor 
relied on this fact and received most information from the 
Veteran rather than from his medical records.  She did not 
use any psychometric testing and seemed to focus most of her 
reasoning on the Veteran's reported stressors and reactions.  
Additionally, the VA examiner has a Ph.D. while the counselor 
has a master's degree in social work.  As a result, the Board 
finds the March 2001 counselor's report to be less probative 
than the April 2008 VA examination report.  

A diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) 
is required; without it the Veteran's claim cannot be 
granted.  38 C.F.R. § 3.304(f)(1).  As a result, considering 
the other essential elements of 38 C.F.R. § 3.304(f) is not 
necessary.  As a clear preponderance of the evidence is 
against the Veteran's claim for service connection for PTSD, 
and the reasonable doubt doctrine is not for application.  
See, 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for PTSD is denied.  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


